Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over by Tsybrovskyy et al. [US 20170270314 A1, March 21, 2017] in view of Harper [US 20180241503 A1, February 15, 2018]. 

With respect to claim 1, Tsybrovskyy teaches a method for migrating data, the method comprising: 
providing a quantity of carriers having a data storage capacity ([0007] a drone data seeding mechanism in which a backup service provider sends a UAV to the 
receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location ([0040] the drone data seeding module 108 may evaluate the user data saved locally on the user device 102 which are ready for uploading in terms of the data size, type and permissible data speed of the available data connections detected, and accordingly make recommendations with respect to which connection may be used for such data uploading. The user data may then be uploaded to the internal data storage or memory of drone 118);
migrating the quantity of carriers to a second data storage system having a second location ([0059] the drone management server 120 may control the UAV to a data center to back up the obtained user data onto a cloud storage).

Tsybrovskyy does not teach:
wherein the quantity of data comprises erasure coded data blocks; and
transmitting, by the quantity of carriers, the erasure coded data blocks to the second data storage system. 
Harper teaches:
wherein the quantity of data comprises erasure coded data blocks ([0022] the present disclosure utilize erasure coding of a data set and distribute the data across one or more satellites and/or terrestrial assets); 
transmitting, by the quantity of carriers, the erasure coded data blocks to the second data storage system ([0049] terrestrial processing resources may encode  terrestrial processing systems may perform erasure coding of the data fragments based on the size of the write page of the target satellite storage. This may reduce the computational overhead of the processing system of the satellite, reduce power consumption, and allow for satellite assets without erasure coding processing abilities to be included in the distributed data storage network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide reduce the total amount of data storage required in order to provide a desired level of reliability (Harper [0030]).

With respect to dependent claim 2, Tsybrovskyy as modified by Harper further teaches wherein providing a quantity of carriers having a data storage capacity comprises providing a quantity of carriers having a data storage capacity greater than the quantity of data stored in the first data storage system (Harper [0024] the number of satellites and the storage capacity requirements for each satellite may vary in accordance with the operational requirements of the distributed data system. As additional satellite and/or terrestrial assets are added to the system, the erasure-encoded data may be adapted for storage across the new and/or replacement storage assets, such as when a constellation of satellites is being built over a plurality of satellite launch cycles).

wherein receiving the erasure coded data blocks by the quantity of carriers comprises receiving the erasure coded data blocks using a data transfer protocol selected from the group consisting of: iSCSI (Internet Small Computer System Interface) over a UDP (User Datagram Protocol) network, and iFCP (Internet File Communications Protocol) over a UDP network (Tsybrovskyy [0030] the remote data cloud 122 may refer to any collection of resources (e.g., hardware, software, combination thereof, etc.) that are maintained by a party (e.g., off-site, on-site, third party), and accessible by one or more user devices 102 over the network 116 (e.g., Internet, wireless, LAN, cellular, Wi-Fi, WAN). Such data cloud 122 and the associated cloud storage 124 may provide any service, network service, cloud service, collection of resources, and can be accessed by one or more user devices 102 via the network 112).

With respect to dependent claim 4, Tsybrovskyy as modified by Harper further teaches wherein migrating the quantity of carriers to a second data storage system includes flying a set of carriers from the first location to the second location (Tsybrovskyy [0059] Fig. 3, the UAV controlled by the drone management server 120 may be part of a sequence of UAVs. In such aspects, the drone management server 120 may control a first UAV to obtain user data from the user device 102, then transfer the user data to a next UAV in the sequence of UAVs. That UAV then transfers the user data to a next UAV in the sequence, and so forth, until a last UAV in the sequence of UAVs is able to transfer the obtained user data to the data center for back up).

With respect to dependent claim 5, Tsybrovskyy as modified by Harper further teaches receiving destination GPS (Global Positioning System) coordinates for the second location by the set of carriers (Tsybrovskyy [0054] each drone based on obtained GPS information of a specific service area and/or each drone, and define a predetermined 2D or 3D zone around each flying drone).

With respect to dependent claim 6, Tsybrovskyy as modified by Harper further teaches wherein receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location, wherein the quantity of data comprises erasure coded data blocks includes receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location (Harper [0028] FIG. 6, the satellites 202 transmit, receive, store, encode, and decode information and data), wherein the quantity of data comprises erasure coded data blocks having an IP (Internet Protocol) address assigned to each erasure coded data block (Tsybrovskyy [0040] the drone 118 approaches or arrives at the specified address as indicated by the drone guiding module 112).

With respect to dependent claim 7, Tsybrovskyy as modified by Harper further teaches reconstructing a portion of the erasure coded data blocks as the quantity of carriers are migrating from the first data storage system to the second data storage system (Harper [0042] the encoding software can ensure that a sufficient number of encoded fragments are stored in space such that the data set can be 

Regarding claims 8-20; the instant claims recite substantially same limitations as the above-rejected claims 1-7 and are therefore rejected under the same prior-art teachings.

Response to Arguments
Applicant’s arguments filed on 01/11/2021 have been considered. The new ground of rejection is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153